            Case 2:19-cv-00048-wks Document 1 Filed 03/29/19 Page 1 of 9
                                                                                   U.S. DISB!CT COURT
                                                                                  ors i"RiC r OF VE~MGtH
                                                                                           F1L[D
                             UNITED STATES DISTRICT COURT
                                                                                  2019 HAR 29 AH to: 35
                                       FOR THE

                                                                                           ~
                                 DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                        )                                BY----~-.---
                                                                                   ...               ~i £R>L
                                                                                       ---,~-·J rl V Lt-
                                                                                   LfL;,..     1         t ·n
                                                 )
                     Plaintiff,                  )                            ~C~_-_L\~-
                                                       Case No. ___,,J~··~\~~--
                                                 )
               V.                                )
                                                 )
$15,000.00, MORE OR LESS, IN                     )
UNITED STATES CURRENCY                           )
                                                 )
                    Defendant in rem.            )


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, the United States of America (the "United States"), by and through its attorney,

Christina E. Nolan, United States Attorney for the District of Vermont, brings this complaint and

alleges as follows in accordance with Rule 0(2) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions:

                                  NATURE OF THE ACTION

       1.      This is a civil action in rem to forfeit and condemn to the use and benefit of the

United States all right, title and interest in the above-named defendant in rem, to wit, $15,000.00,

more or less, in United States currency (the "Defendant Currency"), which is forfeitable pursuant

to: (a) 21 U.S.C. § 881(a)(6) because it constitutes moneys furnished or intended to be furnished

by a person in exchange for a controlled substance in violation of the Controlled Substances Act,

proceeds traceable to such an exchange, and/or moneys used or intended to be used to facilitate

such an exchange; and (b) 18 U.S.C. § 981(a)(l)(C) because it constitutes proceeds derived from

"specified unlawful activity" as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), namely,

the felonious manufacture, importation, receiving, concealment, buying, selling, or otherwise

dealing in a controlled substance.
                Case 2:19-cv-00048-wks Document 1 Filed 03/29/19 Page 2 of 9




                                     THE DEFENDANT IN REM

           2.      The Defendant Currency consists of a sum of United States currency totaling

    $15,000.00, more or less, which members of the Drug Enforcement Administration ("DEA")

    seized from Jerry Edward Romero, Jr., on September 14, 2018, following the execution of a

    search warrant at Romero's residence located at 77 Bear Trap Road, Milton, Vermont. At the

    time of seizure, the Defendant Currency was located in a basement safe in Romero's residence

    and consisted of3 bundles of cash, each of which was comprised of $5,000.00 in small bills, all

    of which was wrapped in a plastic bag.

           3.      Following the seizure, the DEA wired the Defendant Currency into the

    possession, custody, and control of the United States Marshals Service at Burlington, Vermont,

    within the District of Vermont, and the United States Marshals Service subsequently deposited

    the funds in a government account for safekeeping pending forfeiture.

                                    JURISDICTION AND VENUE

           4.      The Court has subject-matter jurisdiction over this civil action in rem pursuant to

    28 U.S.C. §§ 1345 and 1355(a) because this is a civil action commenced by the United States for

C   the enforcement of a forfeiture incurred under an Act of Congress.

           5.      The Court has in rem jurisdiction over the Defendant Currency pursuant to 28

    U.S.C. §§ 1355(b)(l)(B) and 1395(b) because the Defendant Currency was seized in this district.

    In accordance with Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims

    and Asset Forfeiture Actions, the United States requests that the Clerk of Court issue a warrant to

    arrest the Defendant Currency upon the filing of this complaint.

           6.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1 )(B) and

    1395(b) because the Defendant Currency was seized in this district.




                                                    2
              Case 2:19-cv-00048-wks Document 1 Filed 03/29/19 Page 3 of 9




                                   FACTUAL ALLEGATIONS

            Discovery of the Defendant Currency and Evidence of Its Unlawful Nature

       7.        On September 6, 2018, a member of the Milton Police Department ("MPD"}

obtained from the Vermont Superior Court a warrant authorizing law enforcement officers to

search the residence of Jerry Romero and Kirk Little located at 77 Bear Trap Road, Milton,

Vermont, for suspected heroin, crack cocaine, cocaine, currency, and other evidence of the

unlawful drug activity.

       8.        On September 14, 2018, MPD and DEA agents executed the warrant at the

residence of Romero and Little located at 77 Bear Trap Road, Milton, Vermont.

       9.        Upon entering the residence, MPD and DEA agents encountered Romero and two

non-residents; Little was not present.

        10.      During a search of Romero's person, DEA agents located $910.00 in United

States currency in his front left pants pocket.

        11.      During a search of Romero's residence, DEA agents located, among other things,

the following evidence of unlawful drug activity:

                 a.     a clear zip-lock bag containing 480 bags of suspected
                        heroin packaged in 48 bundles and a second clear zip-lock
                        bag containing approximately 61 grams of suspected crack
                        cocaine, both of which were hidden underneath a trash bag
                        inside of the bathroom trashcan;

                 b.     approximately 33 .5 grams of an unknown white substance
                        contained in a cigarette wrapper, a small zip-lock bag
                        containing approximately 34.7 grams of an unknown white
                        powdery substance, and a plastic bag containing
                        approximately 36.4 grams of orange/clear strips, all of
                        which was located on the top shelf of a bedside unit in
                        Romero's bedroom;

                 c.     $2,995.00 in United States currency, all of which was
                        located in a drawer unit located in Romero's bedroom;



                                                  3
             Case 2:19-cv-00048-wks Document 1 Filed 03/29/19 Page 4 of 9




               d.      a clear zip-lock bag containing 40 bags of suspected heroin
                       packaged in 4 bundles, numerous syringes, and numerous
                       empty wax bags, all of which was located inside of a
                       dresser drawer in Little's bedroom;

               e.      a clear zip-lock bag containing $15,000.00 in United States
                       currency split into 3 bundles, each of which was comprised
                       of $5,000 in small bills (the Defendant Currency), a Glock
                       .3 8 caliber pistol, and numerous rounds of ammunition, all
                       of which was located in the basement of the residence in a
                       locked safe to which Romero had the combination;

               f.      10 suspected marijuana plants, which were being cultivated
                       in pots in a space underneath the basement steps;

               g.      a number of other suspected marijuana plants, which had
                       been cut and hung to dry in the bay area of the garage; and

               h.      miscellaneous other indicia of unlawful drug activity,
                       including a notebook drug ledger and multiple cell phones.

       12.     Following the search, Romero was taken into custody and charged with

knowingly possessing, with intent to distribute, heroin and 28 grams or more of cocaine base in

violation of21 U.S.C. §§ 841(a) and 841(b)(l)(B).

                             Administrative Fo,feiture Proceedings

       13.     Based on the foregoing facts and other evidence of unlawful drug activity, the

DEA seized the Defendant Currency, among other property, and commenced administrative

proceedings to forfeit the same pursuant to 21 U.S.C. § 881.

       14.     The DEA published notice of the forfeiture proceedings on an official internet

government forfeiture site (www.forfeiture.gov) for thirty consecutive days, from November 12,

2018 to and through December 11, 2018, in accordance with 28 C.F.R. § 8.9(a).

       15.      The DEA also provided personal written notice of the proceedings to all known

interested parties in accordance with 18 U.S.C. § 983(a) and 28 C.F.R. § 8.9(b).




                                                4
              Case 2:19-cv-00048-wks Document 1 Filed 03/29/19 Page 5 of 9




        16.      On November 26, 2018, the DEA received from Fred Combs an administrative

claim in which Combs asserted an interest in the Defendant Currency.

        17.      To date, no other person has filed a claim with respect to the Defendant Currency

and, pursuant to 18 U.S.C. § 983(a)(2), the time for filing such a claim has expired.

                          Miscellaneous Proceedings in the District Court

        18.      Based on its receipt of Mr. Combs' claim, the United States was required to file a

complaint for forfeiture against the Defendant Currency, to obtain an indictment alleging that the

Defendant Currency is subject to forfeiture, or to return the Defendant Currency, by February 24,

2019, absent an order of the Court extending such period. 18 U.S.C. § 983(a)(3)(A).

        19.      By application dated January 29, 2019, the United States sought an order,

pursuant to 18 U.S.C. § 983(a)(3)(A), extending the time in which the United States may file a

complaint for forfeiture against the Defendant Currency, or obtain an indictment alleging that the

Defendant Currency is subject to forfeiture, for thirty-five (35) days, commensurate with the

duration of the recent shutdown of the federal government. See In Re: Non-Judicial Civil

Forfeiture Proceedings, No. 19-mc-00009-gwc, ECF Doc. Nos.1-2.

       20.       By Order, dated January 30, 2019, the Court granted the United States'

application and extended by thirty-five (35) days the time in which the United States may file a

complaint for forfeiture against the Defendant Currency or obtain an indictment alleging that the

Defendant Currency is subject to forfeiture. In Re: Non-Judicial Civil Forfeiture Proceedings,

No. 19-mc-00009-gwc, ECF Doc. No. 3.

                              FIRST CLAIM FOR RELIEF
                      (Forfeiture Pursuant to 21 U.S.C. § 881(a)(6))

       21.       Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 20 above as if fully set forth herein.



                                                  5
              Case 2:19-cv-00048-wks Document 1 Filed 03/29/19 Page 6 of 9




        22.      Pursuant 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished

by a person in exchange for a controlled substance in violation of the Controlled Substances Act,

proceeds traceable to such an exchange, and/or moneys used or intended to be used to facilitate

such an exchange, shall be subject to forfeiture to the United States and no property rights shall

exist in such moneys or proceeds.

        23.      Heroin is a Schedule I controlled substance under the Controlled Substances Act

and cocaine is a Schedule II controlled substance thereunder.

        24.      Pursuant to 18 U.S.C. § 984(a)(2), in any forfeiture action in rem in which the

subject property is cash, any identical property found in the same place as the property involved

in the offense that is the basis for the forfeiture shall be subject to forfeiture, so long as the action

to forfeit such identical property is commenced within one year from the date of the offense that

is the basis for the forfeiture.

        25.      The Defendant Currency constitutes, in whole or in part, moneys furnished or

intended to be furnished by a person in exchange for a controlled substance in violation of the

Controlled Substances Act, proceeds traceable to such an exchange, and/or moneys used or

intended to be used to facilitate such an exchange.

        26.      Accordingly, all right, title, and interest in the Defendant Currency is subject to

forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6) and 18 U.S.C. § 984(a)(2).

                               SECOND CLAIM FOR RELIEF
                     (Forfeiture Pursuant to 18 U.S.C. § 981(a)(l)(C))

        27.      Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 20 above as if fully set forth herein.




                                                    6
              Case 2:19-cv-00048-wks Document 1 Filed 03/29/19 Page 7 of 9




        28.      Pursuant to 18 U.S.C. § 98l(a)(l)(C), any personal property that constitutes or is

derived from proceeds traceable to any offense constituting "specified unlawful activity," as that

term is defined in 18 U.S.C. § 1956(c)(7), is subject to forfeiture to the United States.

        29.      Pursuant to 18 U.S.C. § 1956(c)(7)(A), the term "specified unlawful activity"

includes any act or activity constituting an offense listed in 18 U.S.C. § 1961(1), except an act

that is indictable under Subchapter II of Chapter 53 of Title 31 of the U.S. Code. This definition

of"specified unlawful activity" includes the offenses listed in 18 U.S.C. § 1961(1)(D), including

the felonious manufacture, importation, receiving, concealment, buying, selling, or otherwise

dealing in a controlled substance.

        30.      Heroin is a Schedule I controlled substance under the Controlled Substances Act

and cocaine is a Schedule II controlled substance thereunder.

        31.      Pursuant to 18 U.S.C. § 984(a)(2), in any forfeiture action in rem in which the

subject property is cash, any identical property found in the same place as the property involved

in the offense that is the basis for the forfeiture shall be subject to forfeiture, so long as the action

to forfeit such identical property is commenced within one year from the date of the offense that

is the basis for the forfeiture.

        32.      The Defendant Currency constitutes or is derived from, in whole or in part,

proceeds traceable to an offense constituting "specified unlawful activity," as defined in 18

U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), namely, the felonious manufacture, importation,

receiving, concealment, buying, selling, or otherwise dealing in a controlled substance.

        33.      Accordingly, all right, title, and interest in the Defendant Currency is subject to

forfeiture to the United States pursuant to 18 U.S.C. §§ 981(a)(l)(C), 984(a), 1956(c)(7),

and 1961(l)(D).




                                                    7
           Case 2:19-cv-00048-wks Document 1 Filed 03/29/19 Page 8 of 9




                                    RELIEF REQUESTED

       WHEREFORE, the United States respectfully requests that all right, title, and interest in

the Defendant Currency be forfeited and condemned to the use and benefit of the United States,

that the United States be awarded its costs and disbursements in this action, and that the United

States be granted such other and further relief as the Court deems just and proper.


       Dated at Burlington, in the District of Vermont, this 29th day of March, 2019.


                                                      Respectfully submitted,

                                                      CHRISTINA E. NOLAN
                                                      United States Attorney


                                                By:   ~~~
                                                      BENJAMIN WEATHERS-LOWIN
                                                      Assistant United States Attorney
                                                      United States Attorney's Office
                                                      P.O. Box 570
                                                      Burlington, VT 05402-0570
                                                      (802) 951-6725
                                                      Ben. Weathers-Lowin@usdoj.gov

                                                      Attorney for the United States




                                                 8
           Case 2:19-cv-00048-wks Document 1 Filed 03/29/19 Page 9 of 9




                                       VERIFICATION

       I, Adam Chetwynd, a Special Agent with the Drug Enforcement Administration, hereby

verify under penalty of perjury that I have read the foregoing complaint and that the contents

thereof are true and correct to the best of my knowledge, information, and belief.


       Dated at Burlington, in the District of Vermont, this 29th day of March, 2019.




                                                 ADAM CHETWYND
                                                 Special Agent, DEA




                                                9
                                          Case 2:19-cv-00048-wks Document 1-1 Filed 03/29/19 Page 1 of 1
    ~JS44 (Rev. 11/04)                                                             CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
    by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose ofmitiating
    the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                                      DEFENDANTS
United States of America                                                                                               ~$H,opp,go,..!Pore or less, in United States currency
                                                                                                f~EC                  ~-:. l Vt: t)
         (b)    County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant

                                                                                                                        9 2n•n
                                       (EXCEPT IN U.S. PLAINTIFF CASES)                                                                               (INU.S.PLAINTIFFCASESONLY)
                                                                                                                           i(f~:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                                           LAND INVOLVED.


    (C) Attorney's (Finn Name, Address, and Telephone Number)
Benjamin Weathers-Lowin, Assistant U.S. Attorney
11 Elmwood Ave., 3rd Floor, Burlington, VT 05401                      (802) 951-6725
 II. BASIS OF JURISDICTION                    (Placean"X''inOneBoxOnly)       III. CITIZENSHIP OF PRINCIPAL PARTIES(Piacean"X"inOneBoxforPiaintiff
                                                                                                                     (For Diversity Cases Only)                                        and One Box for Defendant)
    ii I       U.S. Government                 0 3 Federal Question                                                                            PTF      DEF                                           PTF      DEF
                  Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State          O I      0 1       Incorporated or Principal Place      O 4     0 4
                                                                                                                                                                  of Business In This State

    0 2        U.S. Government                 0 4 Diversity                                                    Citizen of Another State        0 2      0    2   Incorporated and Principal Place     0   5    0   5
                  Defendant                                                                                                                                          of Business In Another State
                                                        (Indicate Citizenship of Parties in Item Ill)
                                                                                                                                                0 3      0    3   Foreign Nation                       0 6      0 6

    IV. NAT UREO FSU IT                       /Place an "X" in One Box Onlv)
I               CONTRACT                                              TORTS                                     FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES                I
    0    110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY                 0 610 Agriculture                 0 422 Appeal 28 USC 158            0    400 State Reapportionment
    0    120 Marine                       0     310 Airplane                 0 362 Personal Injury -            0 620 Other Food & Drug           0 423 Withdrawal                   0    410 Antitrust
    0    130 Miller Act                   0     315 Airplane Product              Med. Malpractice              Iii! 625 Drug Related Seizure             28 USC 157                 0    430 Banks and Banking
    0    140 Negotiable Instrument                  Liability                0 365 Personal Injury -                   of Property 21 use 881                                        0    450 Commerce
    0    150 Recovery of Overpayment      0     320 Assault, Libel &              Product Liability             0   630 Liquor Laws                    PROPERTY RIGHTS               0    460 Deportation
             & Enforcement of Judgment              Slander                  0 368 Asbestos Personal            0   640 R.R. & Truck              0 820 Copyrights                   0    4 70 Racketeer Influenced and
    0    151 Medicare Act                 0     330 Federal Employers'             Injury Product               0   650 Airline Regs.             0 830 Patent                                Corrupt Organizations
    0    152 Recovery of Defaulted                  Liability                     Liability                     0   660 Occupational              0 840 Trademark                    0    480 Consumer Credit
             Student Loans                0     340 Marine                    PERSONAL PROPERTY                        Safety/Health                                                 0    490 Cable/Sat TV
             (Exel. Veterans)             0     34 5 Marine Product          0 370 Other Fraud                  0   690 Other                                                        0    810 Selective Service
    0    153 Recovery of Overpayment                Liability                0 371 Truth in Lending                         LABOR                      SOCIAL SECURITY               0    850 Securities/Commodities/
              of Veteran's Benefits       0     350 Motor Vehicle            0 380 Other Personal               0   710 Fair Labor Standards      0    861 HIA (1395ft)                       Exchange
    0    160 Stockholders' Suits          0     355 Motor Vehicle                  Property Damage                     Act                        0    862 Black Lung (923)          0    875 Customer Challenge
    0    190 Other Contract                         Product Liability        0 385 Property Damage              0   720 Labor/Mgmt. Relations     0    863 DIWC/DIWW (405(g))                 12 use 3410
    0    195 Contract Product Liability   0     360 Other Personal                 Product Liability            0   730 Labor/Mgmt.Reporting      0    864 SSID Title XVI            0    890 Other Statutory Actions
    0    196 Franchise                              Injury                                                             & Disclosure Act           0    865 RSI (405(g))              0    891 Agricultural Acts
I           REAL PROPERTY                         CIVIL RIGHTS                PRISONER PETITIONS                0   740 Railway Labor Act              FEDERAL TAX SUITS             0    892 Economic Stabilization Act
    0    210 Land Condemnation            0     441 Voting                   0 510 Motions to Vacate            0   790 Other Labor Litigation    0    870 Taxes (U.S. Plaintiff     0    893 Environmental Matters
    0    220 Foreclosure                  0     442 Employment                      Sentence                    0   791 Empl. Rel. Inc.                   or Defendant)              0    894 Energy Allocation Act
    0    230 Rent Lease & Ejectrnent      0     44 3 Housing/                    Habeas Corpus:                         Security Act              0    871 IRS-Third Party           0    895 Freedom oflnformation
    0    240 Torts to Land                          Accommodations           0   530 General                                                              26 use 7609                         Act
    0    245 Tort Product Liability       0     444 Welfare                  0   535 Death Penalty                                                                                   0    900Appeal of Fee Determination
    0    2 90 All Other Real Property     0     445 Amer. w/Disabilities -   0   540 Mandamus & Other                                                                                         Under Equal Access
                                                    Employment               0   550 Civil Rights                                                                                             to Justice
                                          0     446 Amer. w/Disabilities -   0   555 Prison Condition                                                                                0    950 Constitutionality of
                                                    Other                                                                                                                                     State Statutes
                                          0     440 Other Civil Rights


    V. ORIGIN                     (Place an "X'' in One Box Only)                                                                                                                                    Appeal to District
      I Original                                                                                        0   4                     0    5    Transferred from
                                                                                                                                                                      6                    0    7
                                                                                                                                                                                                     Judge from
    gi                           O 2    Removed from              O 3        Remanded from                      Reinstated or               another district      O       Multidistrict              Magistrate
               Proceedin                State Court                          A ell ate Court                    Reo ened                                                  Liti ation                 Jud   ent



                                                  Brief description of cause:
                          Forfeiture ofin rem defendant as money derived from, or involved in, illegal drug-related activities
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION        DJMA~J _           '           CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDERFRCP 23                           (;['C'<T<,\ tw-L. _J          JURY DEMAND:         0 Yes     blJNo

    VIII. RELATED CASE(S)
                           (See instructions):
          IFANY                                JUDGE Hon. Geoffrey Crawford               DOCKETNUMBER 5:19-mc-00009-gwc

    DATE

         03/29/2019
    FOR OFFICE USE ONLY

         RECEIPT#                       AMOUNT                                      APPL YING IFP                                     JUDGE                               MAG.JUDGE
